

Exhibit 10.1
AT THE MARKET OFFERING AGREEMENT
August 19, 2013


Ascendiant Capital Markets, LLC
18881 Von Karman, 16th Floor
Irvine, California 92612


Ladies and Gentlemen:
       
Quantum Fuel Systems Technologies Worldwide, Inc., a corporation organized under
the laws of Delaware (the “Company”), confirms its agreement (this “Agreement”)
with Ascendiant Capital Markets, LLC (the “Manager”) as follows:


1.Definitions. The terms that follow, when used in this Agreement and any Terms
Agreement, shall have the meanings indicated.


“Accountants”   shall have the meaning ascribed to such term in Section 4(m).


“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


“Action” shall have the meaning ascribed to such term in Section 3(q).


“Affiliate” shall have the meaning ascribed to such term in Section 3(p).


“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.
 
“Base Prospectus” shall mean the base prospectus contained in the Registration
Statement at the Execution Time.


“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).


“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).


“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

1



--------------------------------------------------------------------------------





“Commission” shall mean the Securities and Exchange Commission.


“Common Stock” shall have the meaning ascribed to such term in Section 2.


“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(g).


“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).


“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).


“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“Filing Date” shall have the meaning ascribed to such term in Section 4(w).


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.


“GAAP” shall have the meaning ascribed to such term in Section 3(n).


“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date incorporated by reference in the
Registration Statement or the Prospectus and any documents or portions thereof
filed with the Commission after the Effective Date that are deemed to be
incorporated by reference in the Registration Statement or the Prospectus.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3(v).


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Losses” shall have the meaning ascribed to such term in Section 7(d).



2



--------------------------------------------------------------------------------



“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).


“Material Permits” shall have the meaning ascribed to such term in Section 3(t).


“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).


“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).


“Placement” shall have the meaning ascribed to such term in Section 2(c).


“Proceeding” shall have the meaning ascribed to such term in Section 3(b).


“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Prospectus Supplement (if any).


“Prospectus Supplement” shall mean the prospectus supplement relating to the
Shares prepared and filed pursuant to Rule 424(b) from time to time.


“Registration Statement” shall mean the shelf registration statement (File
Number 333-176772) on Form S-3, including exhibits and financial statements and
any prospectus supplement relating to the Shares that is filed with the
Commission pursuant to Rule 424(b) and deemed part of such registration
statement pursuant to Rule 430B, as amended on each Effective Date and, in the
event any post-effective amendment thereto becomes effective, shall also mean
such registration statement as so amended.


“Representation Date” shall have the meaning ascribed to such term in Section
4(k).


“Required Approvals” shall have the meaning ascribed to such term in Section
3(e).


“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Act.


“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).


“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).

3



--------------------------------------------------------------------------------





“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).


“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).


“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).


“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).


“Trading Market” means Nasdaq Capital Market.


2.Sale and Delivery of Shares. The Company proposes to issue and sell through or
to the Manager, as sales agent and/or principal, shares (the “Shares”) of the
Company’s common stock, $0.02 par value (“Common Stock”), from time to time
during the term of this Agreement and on the terms set forth herein; provided,
however, that in no event shall the Company issue or sell through the Manager
such number of Shares that (a) exceeds the number or dollar amount of shares of
Common Stock registered on the Registration Statement, (b) exceeds the number of
authorized but unissued shares of Common Stock or (c) would cause the Company or
the offering of the Shares to not satisfy the eligibility and transaction
requirements for use of Form S-3 (including, if applicable, General Instruction
I.B.6 of Registration Statement on Form S-3 (the lesser of (a), (b) and (c), the
“Maximum Amount”).


(a)Appointment of Manager as Selling Agent; Terms Agreement. For purposes of
selling the Shares through the Manager, the Company hereby appoints the Manager
as exclusive agent of the Company for the purpose of soliciting purchases of the
Shares from the Company pursuant to this Agreement and the Manager agrees to use
its commercially reasonable efforts to solicit purchases of the Shares on the
terms and subject to the conditions stated herein; provided that any activities
by the Manager in connection with market making efforts shall not be prohibited
hereunder. The Company agrees that whenever it determines to sell the Shares
directly to the Manager as principal, it will enter into a separate agreement
(each, a “Terms Agreement”) in substantially the form of Annex I hereto,
relating to such sale in accordance with Section 2 of this Agreement.


(b)Agent Sales. Subject to the terms and conditions and in reliance upon the
representations and warranties herein set forth, the Company will issue and
agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
solicit purchases of the Shares, as sales agent for the Company, on the
following terms:



4



--------------------------------------------------------------------------------



(i)The Shares are to be sold on a daily basis or otherwise as shall be agreed to
by the Company and the Manager on any day that (A) is a trading day for the
Trading Market, (B) the Company has instructed the Manager by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement.
Notwithstanding the foregoing, the deliveries required under Section 6 shall
only be required to be made on the Execution Time and on a Representation Date
on which a material amendment to the Registration Statement or Prospectus is
made or the Company files its Annual Report on Form 10-K or a material amendment
thereto under the Exchange Act. The Company will designate the maximum amount of
the Shares to be sold by the Manager daily (subject to the limitations set forth
in Section 2(d)) and the minimum price per Share at which such Shares may be
sold. Subject to the terms and conditions hereof, the Manager shall use its
commercially reasonable efforts to solicit purchases on a particular day of all
of the Shares designated for the sale by the Company on such day. The gross
sales price of the Shares sold under this Section 2(b) shall be the market price
for shares of the Company’s Common Stock sold by the Manager under this
Section 2(b) on the Trading Market at the time of sale of such Shares.


(ii)The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in soliciting purchases of the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not solicit purchases of the Shares for any reason other
than a failure by the Manager to use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable law and
regulations to solicit purchases of such Shares as required under this
Agreement, and (C) the Manager shall be under no obligation to purchase Shares
on a principal basis pursuant to this Agreement, except as otherwise
specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.


(iii)The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its commercially reasonable efforts to solicit
purchases of, any Share at a price lower than the minimum price therefor
designated from time to time by the Company’s Board of Directors (the “Board”),
or a duly authorized committee thereof, or such duly authorized officers of the
Company, and notified to the Manager in writing. The Company or the Manager may,
upon notice to the other party hereto by telephone (confirmed promptly by
electronic mail), suspend the offering of the Shares for any reason and at any
time; provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.



5



--------------------------------------------------------------------------------



(iv)The Manager may solicit purchases of Shares by any method permitted by law
deemed to be an “at the market offering” as defined in Rule 415 under the Act,
including without limitation sales made directly on the Trading Market, on any
other existing trading market for the Common Stock or to or through a market
maker. The Manager may also solicit purchases of Shares in privately negotiated
transactions, provided that the Manager receives the Company’s prior written
approval for any sales in privately negotiated transactions.


(v)The compensation to the Manager for sales of the Shares under this Section
2(b) shall be a placement fee of 3.0% of the gross sales price of the Shares
sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of
compensation shall not apply when the Manager acts as principal, in which case
the Company may sell Shares to the Manager as principal at a price agreed upon
at the relevant Applicable Time pursuant to a Terms Agreement. The remaining
proceeds, after further deduction for any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).


(vi)The Manager shall provide written confirmation (which may be by facsimile or
electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 2(b) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.


(vii)Upon delivery of a Sales Notice, the Company shall transfer the maximum
number of Shares to be sold pursuant to the Sales Notice to the Manager’s
account at The Depository Trust Company (“DTC”) via the DWAC system, which
Shares shall be deposited by the Manager in the Company’s account with the
Manager. None of the Shares transferred to the Manager are considered to be
issued by the Company or outstanding until after the Shares are both (i) sold by
the Manager in accordance with this Agreement and (ii) Net Proceeds from the
sale have been delivered to the Company on the respective Settlement Date(s).
The Manager shall have no obligation to attempt to solicit purchases of the
Shares until the Company’s transfer agent has delivered a delivery notice to the
Manager which delivery notice shall contain information sufficient to complete
the delivery of the Shares via the DWAC system. Settlement for sales of the
Shares pursuant to this Section 2(b) will occur at 10:00 a.m. (New York City
time), or at such time as the Company and the Manager may mutually agree, on the
third Business Day following delivery of the Shares issued pursuant to the Sale
Notice (each such day, a “Settlement Date”). On each Settlement Date, the

6



--------------------------------------------------------------------------------



Manager shall deliver the Net Proceeds from the sale of the Shares to the
Company. If on any Settlement Date not all Shares were sold as issued pursuant
to the Sales Notice, then, at the election of and upon notice from the Company,
the Shares shall be applied to a future Settlement Date or returned to the
Company.


(viii)At each Applicable Time, Settlement Date, Representation Date and Filing
Date, the Company shall be deemed to have affirmed each representation and
warranty contained in this Agreement as if such representation and warranty were
made as of such date, modified as necessary to relate to the Registration
Statement and the Prospectus as amended as of such date. Any obligation of the
Manager to use its commercially reasonable efforts to solicit purchases of the
Shares on behalf of the Company shall be subject to the continuing accuracy of
the representations and warranties of the Company herein, to the performance by
the Company of its obligations hereunder and to the continuing satisfaction of
the additional conditions specified in Section 6 of this Agreement.


(c)Term Sales. If the Company wishes to sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(b) of this Agreement (each, a
“Placement”), the Company will notify the Manager of the proposed terms of such
Placement. If the Manager, acting as principal, wishes to accept such proposed
terms (which it may decline to do for any reason in its sole discretion) or,
following discussions with the Company, the Manager wishes to accept amended
proposed terms, the Manager and the Company will enter into a Terms Agreement
setting forth the terms of such Placement. The terms set forth in a Terms
Agreement will not be binding on the Company or the Manager unless and until the
Company and the Manager have each executed such Terms Agreement accepting all of
the terms of such Terms Agreement. In the event of a conflict between the terms
of this Agreement and the terms of a Terms Agreement, the terms of such Terms
Agreement will control. A Terms Agreement may also specify certain provisions
relating to the reoffering of such Shares by the Manager. Except as set forth
herein, the commitment of the Manager to purchase the Shares pursuant to any
Terms Agreement shall be deemed to have been made on the basis of the
representations and warranties of the Company herein contained and shall be
subject to the terms and conditions herein set forth. Each Terms Agreement shall
specify the number of Shares to be purchased by the Manager pursuant thereto,
the price to be paid to the Company for such Shares, any provisions relating to
rights of, and default by, any underwriters acting together with the Manager in
the reoffering of the Shares, and the time and date (each such time and date
being referred to herein as a “Time of Delivery”) and place of delivery of and
payment for such Shares. Such Terms Agreement shall also specify any
requirements for opinions of counsel, accountants’ letters and officers’
certificates pursuant to Section 6 of this Agreement and any other information
or documents required by the Manager.



7



--------------------------------------------------------------------------------



(d)Maximum Number of Shares. Under no circumstances shall the number and
aggregate amount of the Shares sold pursuant to this Agreement and any Terms
Agreement exceed (i) Maximum Amount or (ii) the number and aggregate amount of
Shares authorized from time to time to be issued and sold under this Agreement
by the Board, or a duly authorized committee thereof, and notified to the
Manager in writing.


(e)Regulation M Notice. Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.


3.Representations and Warranties. The Company represents and warrants to, and
agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below or in the Registration Statement,
the Prospectus or the Incorporated Documents.


(a)    Subsidiaries. All of the direct and indirect “significant subsidiaries”
(as such term is defined in Rule 1-02 of Regulation S-X) (individually, a
“Subsidiary”) of the Company are set forth on Exhibit 21.1 to the Company’s most
recent Annual Report on Form 10-K filed with the Commission. Except as disclosed
in the Registration Statement, the Prospectus, the Incorporated Documents or SEC
Reports, the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any “Liens” (which
for purposes of this Agreement shall mean a lien, charge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction), and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.


(b)    Organization and Qualification. The Company and each of its Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality, validity or enforceability of this

8



--------------------------------------------------------------------------------



Agreement, (ii) a material adverse change in the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, from that set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement, the Prospectus or the
Incorporated Documents, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no “Proceeding” (which for purposes of this Agreement shall mean any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened) has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.


(c)    Authorization and Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board or its stockholders in connection
herewith other than in connection with the Required Approvals. This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.


(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company, the issuance and sale of the Shares and the consummation by the
Company of the other transactions contemplated herein do not and will not (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other

9



--------------------------------------------------------------------------------



restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.


(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of application(s) to and approval by the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby, and (iv) such filings as are required to be made under applicable state
securities laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) (collectively, the “Required Approvals”).


(f)    Issuance of Shares. The Shares are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved or will maintain an adequate reserve from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The issuance by the Company of the Shares
has been registered under the Act and all of the Shares are freely transferable
and tradable by the purchasers thereof without restriction (other than any
restrictions arising solely from an act or omission of such purchaser). The
Shares are being issued pursuant to the Registration Statement and the issuance
of the Shares has been registered by the Company under the Act. The “Plan of
Distribution” section within the Registration Statement permits the issuance and
sale of the Shares as contemplated by this Agreement. Upon receipt of the
Shares, the purchasers of such Shares will have good and marketable title to
such Shares and the Shares will be freely tradable on the Trading Market.


(g)    Capitalization. The capitalization of the Company is as set forth in the
Registration Statement, the Base Prospectus, the Prospectus Supplement and the
Prospectus. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of employee stock options under the Company’s stock incentive plan and
pursuant to the conversion or exercise of securities exercisable, exchangeable
or convertible into Common Stock (“Common Stock Equivalents”). No Person has any
right of first

10



--------------------------------------------------------------------------------



refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement. Except (i)
pursuant to the Company’s stock incentive plan and (ii) pursuant to agreements
or instruments filed as exhibits to Incorporated Documents, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities,
except for adjustment to the exercise price of the Common Stock purchase
warrants issued in October 2006 that have a full-rachet price reset provision,
which provision could be triggered upon the issuance or sale of the Shares. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.


(h)    Registration Statement. The Company meets the requirements for use of
Form S-3 under the Act and has prepared and filed with the Commission the
Registration Statement, including a related Base Prospectus, for registration
under the Act of the offering and sale of the Shares. Such Registration
Statement is effective and available for the offer and sale of the Shares as of
the date hereof. As filed, the Base Prospectus contains all information required
by the Act and the rules thereunder, and, except to the extent the Manager shall
agree in writing to a modification, shall be in all substantive respects in the
form furnished to the Manager prior to the Execution Time or prior to any such
time this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of the Shares,
meets the requirements set forth in Rule 415(a)(1)(x). The initial Effective
Date of the Registration Statement was not earlier than the date three years
before the Execution Time.


(i)    Accuracy of Incorporated Documents. The Incorporated Documents, when they
were filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the rules thereunder, and none of the
Incorporated Documents, when they were filed with the Commission, contained any

11



--------------------------------------------------------------------------------



untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading; notwithstanding anything to the contrary contained
herein, this representation shall not extend to any written information provided
by the Manager specifically for inclusion or incorporation by reference into any
such documents.


(j)    Ineligible Issuer. (i) At the earliest time after the filing of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and (ii) as
of the Execution Time and on each such time this representation is repeated or
deemed to be made (with such date being used as the determination date for
purposes of this clause (ii)), the Company was not and is not an Ineligible
Issuer (as defined in Rule 405), without taking account of any determination by
the Commission pursuant to Rule 405 that it is not necessary that the Company be
considered an Ineligible Issuer.


(k)    Free Writing Prospectus. The Company is eligible to use Issuer Free
Writing Prospectuses. Each Issuer Free Writing Prospectus does not include any
information the substance of which conflicts with the information contained in
the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein. Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Act and the
rules thereunder. Each Issuer Free Writing Prospectus that the Company has
filed, or is required to file, pursuant to Rule 433(d) or that was prepared by
or behalf of or used by the Company complies or will comply in all material
respects with the requirements of the Act and the rules thereunder. The Company
will not, without the prior consent of the Manager, prepare, use or refer to,
any Issuer Free Writing Prospectuses.


(l)    Proceedings Related to Registration Statement. The Registration Statement
is not the subject of a pending proceeding or examination under Section 8

12



--------------------------------------------------------------------------------



(d) or 8(e) of the Act, and the Company is not the subject of a pending
proceeding under Section 8A of the Act in connection with the offering of the
Shares. The Company has not received any notice that the Commission has issued
or intends to issue a stop-order with respect to the Registration Statement or
that the Commission otherwise has suspended or withdrawn the effectiveness of
the Registration Statement, either temporarily or permanently, or intends or has
threatened in writing to do so.


(m)    SEC Reports. The Company has complied in all material respects with
requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.


(n)    Financial Statements. The consolidated financial statements incorporated
by reference in the Registration Statement, the Prospectus or the Incorporated
Documents and any amendments thereof or supplements thereto comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing or as amended or corrected in a subsequent filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.


(o)     Accountants. The Company’s accountants are Haskell & White LLP. To the
knowledge of the Company, Haskell & White LLP is a registered public accounting
firm as required by the Act.


(p)    Material Adverse Events. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant

13



--------------------------------------------------------------------------------



to GAAP or required to be disclosed in filings made with the Commission, (iii)
the Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or “Affiliate” (defined as any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Act), except pursuant to the existing
Company stock incentive plan. The Company does not have pending before the
Commission any request for confidential treatment of information. No event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is deemed made that
has not been publicly disclosed at least 1 Business Day prior to the date that
this representation is deemed made.


(q)    Litigation. Except as set forth in the SEC Reports, the Registration
Statement, the Prospectus or the Incorporated Documents, there is no action,
suit, inquiry, notice of violation, Proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Shares or (ii) could, if there were an unfavorable decision,
reasonably be expected to result in a Material Adverse Effect. Except as set
forth in the SEC Reports, the Registration Statement, the Prospectus or the
Incorporated Documents, neither the Company nor any Subsidiary, nor, to the
knowledge of the Company, any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Act. None of the Company’s or its Subsidiaries’ employees is a member
of a union that relates to such employee’s relationship with the Company, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of

14



--------------------------------------------------------------------------------



its Subsidiaries to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


(r)    Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.


(s)    No Existing Defaults. Except as set forth in the SEC Reports, the
Registration Statement, the Prospectus or the Incorporated Documents, neither
the Company nor any Subsidiary (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company or any Subsidiary under),
nor has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.


(t)    Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus, except where the
failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.


(u)    Title to Assets. Except as set forth in the SEC Reports, the Registration
Statement, the Prospectus or the Incorporated Documents, the Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens disclosed in the SEC
Reports, the Registration Statement, the Prospectus or the Incorporated
Documents and such Liens as do not materially affect the value of such property
and do not materially interfere with the use made

15



--------------------------------------------------------------------------------



and proposed to be made of such property by the Company and the Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company and the Subsidiaries are held by them under
valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.


(v)    Intellectual Property. Except as set forth in the SEC Reports, the
Registration Statement, the Prospectus or the Incorporated Documents, the
Company and the Subsidiaries have, or have rights to use, all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, inventions, copyrights, licenses and other similar intellectual
property rights necessary or material for use in connection with their
respective businesses as described in the Registration Statement, the Base
Prospectus, any Prospectus Supplement or the Prospectus and which the failure to
so have could reasonably be expected to have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a notice (written or otherwise) that
the Intellectual Property Rights violate or infringe upon the rights of any
Person, except as would not have a Material Adverse Effect. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable (other than
patent and trademark applications) and there is no existing infringement by
another Person of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their Intellectual Property Rights, except
where failure to do so could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.


(w)    Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for companies of similar size as the
Company in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage. To the
knowledge of the Company, such insurance contracts and policies are accurate and
complete. Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.


(x)    Affiliate Transactions. Except as set forth in the SEC Reports or the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as

16



--------------------------------------------------------------------------------



employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.


(y)    Sarbanes-Oxley Compliance. Except as disclosed in the SEC Reports or the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company is in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Effective Date.


(z)    Finder’s Fees. Other than payments to be made to the Manager, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Manager shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.


(aa)    No Other Sales Agency Agreement. The Company has not entered into any
other sales agency agreements or other similar arrangements with any agent or
any other representative in respect of at the market offerings of the Shares.


(bb)    Market Manipulation. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the placement of the Shares.


(cc)    Listing and Maintenance Requirements. The issuance and sale of the
Shares as contemplated in this Agreement does not contravene the rules and
regulations of the Trading Market. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to, or which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any

17



--------------------------------------------------------------------------------



notification that the Commission is contemplating terminating such registration.
Except as disclosed in the Registration Statement, the Base Prospectus, any
Prospectus Supplement or the Prospectus, the Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.


(dd)    Application of Takeover Protections. Except as set forth in the
Registration Statement, the Base Prospectus, any Prospectus Supplement or the
Prospectus, the Company and its Board have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti‑takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the purchasers of the
Shares.


(ee)    Investment Company. The Company is not registered, and after giving
effect to the offering and sale of the Shares and application of proceeds
thereof, will not be required to register, as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.


(ff)    Solvency. Except as set forth in the SEC Reports, the Registration
Statement, the Prospectus or the Incorporated Documents, based on the financial
condition of the Company as of the Effective Date, (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature and (ii) the current
cash flow of the Company, together with the proceeds the Company would receive,
were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments. For the purposes of this Agreement, “Indebtedness”
shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than accrued liabilities and trade accounts payable incurred in
the ordinary course of business), (b) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business, and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP. Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness, except where
such default would not reasonably be expected to have a Material Adverse Effect.



18



--------------------------------------------------------------------------------



(gg)    Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary which has
not been accrued on the Company’s consolidated financial statements described in
Section 3(n).


(hh)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.


(ii)    FINRA Member Shareholders. There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company, except as
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement or the Prospectus.


(jj)    Manager’s Status. Manager represents and warrants that it is duly
registered as a broker-dealer under FINRA, the Exchange Act and the applicable
statutes and regulations of each state in which the Shares will be offered and
sold, except in such states in which Manager is exempt from registration or such
registration is not otherwise required.


4.Agreements. The Company agrees with the Manager that:


(a)Right to Review Amendments and Supplements to Registration Statement and
Prospectus. During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Act in connection with the offering or the sale of Shares, the Company will
not file any amendment to the Registration Statement or supplement (including
any Prospectus Supplement) to the Base Prospectus unless the Company has
furnished to the Manager a copy for its review prior to filing and will not file
any such proposed amendment or supplement to which the Manager reasonably
objects. The Company has properly completed the Prospectus, in a form approved
by the Manager, and filed such Prospectus, as amended at the Execution Time,
with the Commission

19



--------------------------------------------------------------------------------



pursuant to the applicable paragraph of Rule 424(b) by the Execution Time and
will cause any supplement to the Prospectus to be properly completed, in a form
approved by the Manager acting reasonably, and will file such supplement with
the Commission pursuant to the applicable paragraph of Rule 424(b) within the
time period prescribed thereby and will provide evidence reasonably satisfactory
to the Manager of such timely filing. The Company will promptly advise the
Manager (i) when the Prospectus, and any supplement thereto, shall have been
filed (if required) with the Commission pursuant to Rule 424(b), (ii) when,
during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172, 173 or any similar rule) is required under the
Act in connection with the offering or sale of the Shares, any amendment to the
Registration Statement shall have been filed or become effective (other than any
annual report of the Company filed pursuant to Section 13(a) or 15(d) of the
Exchange Act), (iii) of any request by the Commission or its staff for any
amendment of the Registration Statement, or any Rule 462(b) Registration
Statement, or for any supplement to the Prospectus or for any additional
information, (iv) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or of any notice objecting to
its use or the institution or threatening of any proceeding for that purpose and
(v) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares for sale in any jurisdiction or
the institution or threatening of any proceeding for such purpose. The Company
will use its best efforts to prevent the issuance of any such stop order or the
occurrence of any such suspension or objection to the use of the Registration
Statement and, upon such issuance, occurrence or notice of objection, to obtain
as soon as possible the withdrawal of such stop order or relief from such
occurrence or objection, including, if necessary, by filing an amendment to the
Registration Statement or a new registration statement and using its best
efforts to have such amendment or new registration statement declared effective
as soon as practicable.


(b)Subsequent Events. If, at any time on or after an Applicable Time but prior
to the related Settlement Date, any event occurs as a result of which the
Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or Prospectus
may cease until they are amended or supplemented; (ii) amend or supplement the
Registration Statement or Prospectus to correct such statement or omission; and
(iii) supply any amendment or supplement to the Manager in such quantities as
the Manager may reasonably request.


(c)Notification of Subsequent Filings. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, any event occurs as a result of which the

20



--------------------------------------------------------------------------------



Prospectus as then supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
in the light of the circumstances under which they were made at such time not
misleading, or if it shall be necessary to amend the Registration Statement,
file a new registration statement or supplement the Prospectus to comply with
the Act or the Exchange Act or the respective rules thereunder, including in
connection with use or delivery of the Prospectus, the Company promptly will
(i) notify the Manager of any such event, (ii) subject to Section 4(a), prepare
and file with the Commission an amendment or supplement or new registration
statement which will correct such statement or omission or effect such
compliance, (iii) use its best efforts to have any amendment to the Registration
Statement or new registration statement declared effective as soon as
practicable in order to avoid any disruption in use of the Prospectus and
(iv) supply any supplemented Prospectus to the Manager in such quantities as the
Manager may reasonably request.


(d)Earnings Statements. As soon as practicable, the Company will make generally
available to its security holders and to the Manager an earnings statement or
statements of the Company and its Subsidiaries which will satisfy the provisions
of Section 11(a) of the Act and Rule 158.


(e)Delivery of Registration Statement. Upon the request of the Manager, the
Company will furnish to the Manager and counsel for the Manager, without charge,
signed copies of the Registration Statement (including exhibits thereto) and, so
long as delivery of a prospectus by the Manager or dealer may be required by the
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172, 173 or any similar rule), as many copies of the Prospectus and each
Issuer Free Writing Prospectus and any supplement thereto as the Manager may
reasonably request. The Company will pay the expenses of printing or other
production of all documents relating to the offering.


(f)Qualification of Shares. The Company will arrange, if necessary, for the
qualification of the Shares for sale under the laws of such jurisdictions as the
Manager may reasonably designate and will maintain such qualifications in effect
so long as required for the distribution of the Shares; provided that in no
event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not now so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject.


(g)Free Writing Prospectus. The Company agrees that, unless it has or shall have
obtained the prior written consent of the Manager acting reasonably, and the
Manager agrees with the Company that, unless it has or shall have obtained, as
the case may be, the prior written consent of the Company, it has not made and
will not make any offer relating to the Shares that would constitute an Issuer
Free Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined

21



--------------------------------------------------------------------------------



in Rule 405) required to be filed by the Company with the Commission or retained
by the Company under Rule 433. Any such free writing prospectus consented to by
the Manager or the Company is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company agrees that (i) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus and (ii) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 applicable to any Permitted Free
Writing Prospectus, including in respect of timely filing with the Commission,
legending and record keeping.


(h)Subsequent Equity Issuances. The Company will not offer, sell, issue,
contract to sell, contract to issue or otherwise dispose of, directly or
indirectly, any shares of Common Stock or any Common Stock Equivalents (other
than the Shares) during the term of this Agreement (i) without giving the
Manager at least two (2) Business Days’ prior written notice specifying the
nature of the proposed transaction and the date of such proposed transaction and
(ii) unless the Manager suspends acting under this Agreement for such period of
time requested by the Company or as deemed appropriate by the Manager in light
of the proposed transaction; provided, however, that the Company may issue and
sell Common Stock pursuant to any employee stock incentive plan, stock ownership
plan or dividend reinvestment plan of the Company in effect at the Execution
Time and the Company may issue Common Stock issuable upon the conversion or the
exercise of Common Stock Equivalents outstanding at the Execution Time.


(i)Market Manipulation. Until the termination of this Agreement, the Company
will not take, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation in violation of the
Act, Exchange Act or the rules and regulations thereunder of the price of any
security of the Company to facilitate the sale or resale of the Shares or
otherwise violate any provision of Regulation M under the Exchange Act.


(j)Notification of Incorrect Certificate. The Company will, at any time during
the term of this Agreement, as supplemented from time to time, advise the
Manager immediately after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect any opinion,
certificate, letter and other document provided to the Manager pursuant to
Section 6 hereof.


(k)Certification of Accuracy of Disclosure. Upon commencement of the offering of
the Shares under this Agreement (and upon the recommencement of the offering of
the Shares under this Agreement following the termination of a suspension of
sales hereunder lasting more than 30 trading days), and each time that (i) the
Registration Statement or Prospectus shall be amended or supplemented, other
than by means of Incorporated Documents, (ii) the Company files its Annual
Report on Form 10-K under the Exchange Act, (iii) the Company files its
quarterly reports on Form 10-Q under the Exchange Act, (iv) the Company files a
Current Report on

22



--------------------------------------------------------------------------------



Form 8-K containing amended financial information (other than information that
is furnished and not filed), if the Manager reasonably determines that the
information in such Form 8-K is material, or (v) the Shares are delivered to the
Manager as principal at the Time of Delivery pursuant to a Terms Agreement (such
commencement or recommencement date and each such date referred to in (i), (ii),
(iii), (iv) and (v) above, a “Representation Date”), unless waived by the
Manager, the Company shall furnish or cause to be furnished to the Manager
forthwith a certificate dated and delivered on the Representation Date, in form
reasonably satisfactory to the Manager to the effect that the statements
contained in the certificate referred to in Section 6 of this Agreement which
were last furnished to the Manager are true and correct at the Representation
Date, as though made at and as of such date (except that such statements shall
be deemed to relate to the Registration Statement and the Prospectus as amended
and supplemented to such date) or, in lieu of such certificate, a certificate of
the same tenor as the certificate referred to in said Section 6, modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the date of delivery of such certificate.


(l)Bring Down Opinions; Negative Assurance. At each Representation Date, unless
waived by the Manager, the Company shall furnish or cause to be furnished
forthwith to the Manager and to counsel to the Manager a written opinion of
counsel to the Company (“Company Counsel”) addressed to the Manager and dated
and delivered on such Representation Date, in form and substance reasonably
satisfactory to the Manager, including a negative assurance representation.


(m)Auditor Bring Down “Comfort” Letter. At each Representation Date, unless
waived by the Manager, the Company shall cause (1) the Company’s auditors (the
“Accountants”), or other independent accountants satisfactory to the Manager
forthwith to furnish the Manager a letter, and (2) the Chief Financial Officer
of the Company forthwith to furnish the Manager a certificate, in each case
dated on such Representation Date, in form satisfactory to the Manager, of the
same tenor as the letters and certificate referred to in Section 6 of this
Agreement but modified to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letters and
certificate; provided, however, that the Company will not be required to cause
the Accountants to furnish such letters to the Manager in connection with the
filing of a Current Report on Form 8-K unless (i) such Current Report on Form
8-K is filed at any time during which a prospectus relating to the Shares is
required to be delivered under the Act and (ii) the Manager has requested such
letter, acting reasonably, based upon the event or events reported in such
Current Report on Form 8-K.


(n)Due Diligence Session. Upon commencement of the offering of the Shares under
this Agreement (and upon the recommencement of the offering of the Shares under
this Agreement following the termination of a suspension of sales hereunder
lasting more than 30 trading days), and at each Representation Date, the Company
will conduct a due diligence session, in form and substance, reasonably

23



--------------------------------------------------------------------------------



satisfactory to the Manager, which shall include representatives of management
and the Accountants. The Company shall cooperate timely with any reasonable due
diligence request from or review conducted by the Manager or its agents from
time to time in connection with the transactions contemplated by this Agreement,
including, without limitation, providing information and available documents and
access to appropriate corporate officers and the Company’s agents during regular
business hours and at the Company’s principal offices, and timely furnishing or
causing to be furnished such certificates, letters and opinions from the
Company, its officers and its agents, as the Manager may reasonably request.


(o)Acknowledgment of Trading. The Company consents to the Manager trading in the
Common Stock for the Manager’s own account and for the account of its clients at
the same time as sales of the Shares occur pursuant to this Agreement or
pursuant to a Terms Agreement as long as such activity complies with applicable
securities laws and regulations.


(p)Disclosure of Shares Sold. The Company will disclose in its Annual Reports on
Form 10-K and Quarterly Reports on Form 10-Q, as applicable, the number of
Shares sold through the Manager under this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to sales of Shares
pursuant to this Agreement during the relevant quarter.


(q)Rescission Right. If to the knowledge of the Company, the conditions set
forth in Section 6 shall not have been satisfied as of the applicable Settlement
Date, the Company will offer to any person who has agreed to purchase Shares
from the Company as the result of an offer to purchase solicited by the Manager
the right to refuse to purchase and pay for such Shares.


(r)Bring Down of Representations and Warranties. Each acceptance by the Company
of an offer to purchase the Shares hereunder, and each execution and delivery by
the Company of a Terms Agreement, shall be deemed to be an affirmation to the
Manager that the representations and warranties of the Company contained in or
made pursuant to this Agreement are true and correct as of the date of such
acceptance or of such Terms Agreement as though made at and as of such date, and
an undertaking that such representations and warranties will be true and correct
as of the Settlement Date for the Shares relating to such acceptance or as of
the Time of Delivery relating to such sale, as the case may be, as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).


(s)Reservation of Shares. The Company shall ensure that there are at all times
sufficient shares of Common Stock to provide for the issuance, free of any
preemptive rights, out of its authorized but unissued shares of Common Stock or
shares of Common Stock held in treasury, of the maximum aggregate number of

24



--------------------------------------------------------------------------------



Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.


(t)Obligation Under Exchange Act. During any period when the delivery of a
prospectus relating to the Shares is required (including in circumstances where
such requirement may be satisfied pursuant to Rule 172, 173 or any similar rule)
to be delivered under the Act, the Company will file all documents required to
be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the regulations thereunder.


(u)DTC Facility. The Company shall cooperate with Manager and use its reasonable
efforts to permit the Shares to be eligible for clearance and settlement through
the facilities of DTC.


(v)Use of Proceeds. The Company will apply the Net Proceeds from the sale of the
Shares in the manner set forth in the Prospectus.


(w)Filing of Prospectus Supplement. To the extent required under applicable law
or under interpretations by the Commission thereof, on or prior to the earlier
of (i) the date on which the Company shall file a Quarterly Report on Form 10-Q
or an Annual Report on Form 10-K in respect of any fiscal quarter in which sales
of Shares were made by the Manager pursuant to Section 2(b) of this Agreement
and (ii) the date on which the Company shall be obligated to file such document
referred to in clause (i) in respect of such quarter (each such date, and any
date on which an amendment to any such document is filed, a “Filing Date”), the
Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b), which prospectus supplement will set forth,
with regard to such quarter, the number of the Shares sold through the Manager
as agent pursuant to Section 2(b) of this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to such sales of
the Shares pursuant to Section 2(b) of this Agreement and deliver such number of
copies of each such prospectus supplement to the Trading Market as are required
by such exchange.


(x)Additional Registration Statement. To the extent that the Registration
Statement is not available for the sales of the Shares as contemplated by this
Agreement (other than as a result of reaching the limitation set forth in
General Instruction I.B.6. of Form S-3), the Company shall file a new
registration statement with respect to any additional shares of Common Stock
necessary to complete such sales of the Shares and shall cause such registration
statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references

25



--------------------------------------------------------------------------------



to “Base Prospectus” included in this Agreement shall be deemed to include the
final form of prospectus, including all documents incorporated therein by
reference, included in any such registration statement at the time such
registration statement became effective.


(y)Manager’s Status. Manager shall continue to be duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Shares will be offered and sold, except
in such states in which Manager is exempt from registration or such registration
is not otherwise required, during the term of this Agreement. Manager will
comply with all applicable law and regulations, including, but not limited to,
Regulation M, in connection with the transactions contemplated by this
Agreement, including, without limitation, the issuance and sale through Manager
of the Shares.


5.Payment of Expenses. The Company agrees to pay the costs and expenses incident
to the performance of its obligations under this Agreement, whether or not the
transactions contemplated hereby are consummated, including without limitation:
(i) the preparation, printing or reproduction and filing with the Commission of
the Registration Statement (including financial statements and exhibits
thereto), the Prospectus and each Issuer Free Writing Prospectus, and each
amendment or supplement to any of them; (ii) the printing (or reproduction) and
delivery (including postage, air freight charges and charges for counting and
packaging) of such copies of the Registration Statement, the Prospectus, and
each Issuer Free Writing Prospectus, and all amendments or supplements to any of
them, as may, in each case, be reasonably requested for use in connection with
the offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
listing of the Shares on the Trading Market; (vi) any registration or
qualification of the Shares for offer and sale under the securities or blue sky
laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Manager relating to such registration and
qualification); (vii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares; (viii) the fees and expenses of the
Company’s accountants and the fees and expenses of counsel (including local and
special counsel) for the Company; (ix) the filing fee under FINRA Rule 5110; (x)
the reasonable fees and expenses of the Manager’s counsel, not to exceed
$20,000, $10,000 of which has been paid prior to the date hereof and the balance
of which shall be paid upon the filing of the initial Prospectus Supplement in
connection with the offering contemplated by this Agreement, but no later than
August 30, 2013; (xi) initial due diligence fees of the Manager in the amount of
$15,000 which shall be paid upon the filing of the initial Prospectus Supplement
in connection with the offering contemplated by this Agreement, but no later
than August 30, 2013, and (xii) all other costs and expenses of the Company
incident to the performance by the Company of its obligations hereunder.

26



--------------------------------------------------------------------------------





6.Conditions to the Obligations of the Manager. The obligations of the Manager
under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:


(a)    Filing of Prospectus Supplement. The Prospectus, and any supplement
thereto, required by Rule 424 to be filed with the Commission have been filed in
the manner and within the time period required by Rule 424(b) with respect to
any sale of Shares; each Prospectus Supplement shall have been filed in the
manner required by Rule 424(b) within the time period required hereunder and
under the Act; any other material required to be filed by the Company pursuant
to Rule 433(d) under the Act, shall have been filed with the Commission within
the applicable time periods prescribed for such filings by Rule 433; and no stop
order suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.


(b)    Delivery of Opinion. The Company shall have caused the Company Counsel to
furnish to the Manager, as requested by the Manager and upon reasonable advance
notice in connection with any offering of the Shares, its opinion and negative
assurance statement, dated as of such date and addressed to the Manager in form
and substance reasonably acceptable to the Manager.


(c)    Delivery of Officer’s Certificate. The Company shall have furnished or
caused to be furnished to the Manager, to the extent requested by the Manager
and upon reasonable advance notice in connection with any offering of the
Shares, a certificate of the Company signed by the Chief Executive Officer or
the President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Base Prospectus, the
Prospectus, any Prospectus Supplement and any documents incorporated by
reference therein and this Agreement and that:


(i)    the representations and warranties of the Company in this Agreement are
true and correct on and as of such date with the same effect as if made on such
date and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;


(ii)    no stop order suspending the effectiveness of the Registration Statement
or any notice objecting to its use has been issued and no

27



--------------------------------------------------------------------------------



proceedings for that purpose have been instituted or, to the Company’s
knowledge, threatened; and


(iii)    since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.


(d)    Delivery of Accountants’ “Comfort” Letter. The Company shall have
requested and caused the Accountants to have furnished to the Manager, to the
extent requested by the Manager and upon reasonable advance notice in connection
with any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder and that they have
performed a review of any unaudited interim financial information of the Company
and included or incorporated by reference in the Registration Statement and the
Prospectus and provide customary “comfort” as to such review in form and
substance reasonably satisfactory to the Manager.


(e)    Delivery of Chief Financial Officer Certificate. The Company shall have
requested and caused its Chief Financial Officer to have furnished to the
Manager, to the extent requested by the Manager in connection with any offering
of the Shares, a certificate as to certain financial information included in the
Registration Statement, the Prospectus and the Incorporated Documents, in form
and substance reasonably satisfactory to the Manager.


(f)    No Material Adverse Event. Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the sole
judgment of the Manager acting reasonably, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Registration Statement (exclusive of

28



--------------------------------------------------------------------------------



any amendment thereof), the Incorporated Documents and the Prospectus (exclusive
of any amendment or supplement thereto).


(g)    Payment of All Fees. The Company shall have paid the required Commission
filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) either in a post-effective amendment to the Registration
Statement or on the cover page of a prospectus filed pursuant to Rule 424(b).


(h)    No FINRA Objections. FINRA shall not have raised any objection with
respect to the fairness and reasonableness of the terms and arrangements under
this Agreement.


(i)    Shares Listed on Trading Market. The Shares shall have been listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.


(j)    Other Assurances. Prior to each Settlement Date and Time of Delivery, as
applicable, the Company shall have furnished to the Manager such further
information, certificates and documents as the Manager may reasonably request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.


The documents required to be delivered by this Section 6 shall be delivered at
the office of Ellenoff Grossman & Schole LLP, counsel for the Manager, at 150
East 42nd Street, New York, New York 10017, on each such date as provided in
this Agreement.


7.Indemnification and Contribution.


(a)    Indemnification by Company. The Company agrees to indemnify and hold
harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other Federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in

29



--------------------------------------------------------------------------------



respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement for
the registration of the Shares as originally filed or in any amendment thereof,
or in the Base Prospectus, any Prospectus Supplement, the Prospectus, any Issuer
Free Writing Prospectus, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and agrees to reimburse each such indemnified
party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by the Manager specifically for inclusion
therein. This indemnity agreement will be in addition to any liability that the
Company may otherwise have.


(b)    Indemnification by Manager. The Manager agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signs the
Registration Statement, and each person who controls the Company within the
meaning of either the Act or the Exchange Act, to the same extent as the
foregoing indemnity from the Company to the Manager, but only with reference to
written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder. This indemnity agreement will be in addition to any liability which
the Manager may otherwise have.


(c)    Indemnification Procedures. Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 7, notify the indemnifying party in
writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the

30



--------------------------------------------------------------------------------



indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. An indemnifying party will not, without the
prior written consent of each of the indemnified parties, settle or compromise
or consent to the entry of any judgment with respect to any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
or contribution may be sought hereunder (whether or not the indemnified parties
are actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding.


(d)    Contribution. In the event that the indemnity provided in paragraph (a),
(b) or (c) of this Section 7 is unavailable to or insufficient to hold harmless
an indemnified party for any reason, the Company and the Manager agree to
contribute to the aggregate losses, claims, damages and liabilities (including
legal or other expenses reasonably incurred in connection with investigating or
defending the same) (collectively “Losses”) to which the Company and the Manager
may be subject in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and by the Manager on the other
from the offering of the Shares; provided, however, that in no case shall the
Manager be responsible for any amount in excess of the Broker Fee applicable to
the Shares and paid hereunder. If the allocation provided by the immediately
preceding sentence is unavailable for any reason, the Company and the Manager
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and of the Manager on the other in connection with the statements or
omissions which resulted in such Losses as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
it, and benefits received by the Manager shall be deemed to be equal to the
Broker Fee applicable to the Shares and paid hereunder, in each case as
determined by this Agreement or any applicable Terms Agreement. Relative fault
shall be determined by reference to, among other things, whether any untrue or
any alleged untrue statement of a material fact or the omission or alleged

31



--------------------------------------------------------------------------------



omission to state a material fact relates to information provided by the Company
on the one hand or the Manager on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement or omission. The Company and the Manager agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Manager shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).


8.Termination.


(a)    The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement in its sole discretion
at any time upon five (5) Business Days’ prior written notice. Any such
termination shall be without liability of any party to any other party except
that (i) with respect to any pending sale, through the Manager for the Company,
the obligations of the Company, including in respect of compensation of the
Manager, shall remain in full force and effect notwithstanding the termination
and (ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.


(b)    The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of
this Agreement shall remain in full force and effect notwithstanding such
termination.


(c)    This Agreement shall remain in full force and effect until the earlier of
September 29, 2014 and such date that this Agreement is terminated pursuant to
Sections 8(a) or (b) above or otherwise by mutual agreement of the parties;
provided that any such termination by mutual agreement shall in all cases be
deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall remain in
full force and effect.


(d)    Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be

32



--------------------------------------------------------------------------------



effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 2(b) of this
Agreement.


(e)    In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if,
since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on such exchange, (ii) a banking moratorium shall have been
declared either by Federal or New York State authorities or (iii) there shall
have occurred any outbreak or escalation of hostilities, declaration by the
United States of a national emergency or war, or other calamity or crisis the
effect of which on financial markets is such as to make it, in the sole judgment
of the Manager acting reasonably, impractical or inadvisable to proceed with the
offering or delivery of the Shares as contemplated by the Prospectus (exclusive
of any amendment or supplement thereto).


9.Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7, and will survive delivery of
and payment for the Shares.


10.Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Manager, will be mailed, delivered or facsimiled
to the address set forth on the signature page hereto.


11.Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers, directors,
employees, agents and controlling persons referred to in Section 7, and no other
person will have any right or obligation hereunder.


12.No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase and
sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in

33



--------------------------------------------------------------------------------



any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.


13.Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Company and
the Manager with respect to the subject matter hereof.


14.Applicable Law. This Agreement and any Terms Agreement will be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.


15.WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY TERMS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


16.Counterparts. This Agreement and any Terms Agreement may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.


***************************

34



--------------------------------------------------------------------------------







17.Headings. The section headings used in this Agreement and any Terms Agreement
are for convenience only and shall not affect the construction hereof.
         
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.




Very truly yours,


QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.


By: /s/ Brad Timon
Name: Brad Timon
Title: Chief Financial Officer


The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


ASCENDIANT CAPITAL MARKETS, LLC


By: /s/ Mark Bergendahl
Name: Mark Bergendahl
Title: Managing Partner


Address for Notice:
18881 Von Karman, 16th Floor
Irvine, California 92612
Facsimile: (949) 756-1090
Attention: Mark Bergendahl

35



--------------------------------------------------------------------------------





ANNEX I


QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
TERMS AGREEMENT


Dear Sirs:


         Quantum Fuel Systems Technologies Worldwide, Inc. (the “Company”)
proposes, subject to the terms and conditions stated herein and in the At The
Market Offering Agreement, dated August 19, 2013 (the “At The Market Offering
Agreement”), between the Company and Ascendiant Capital Markets, LLC
(“Manager”), to issue and sell to Agent the securities specified in the
Schedule I hereto (the “Purchased Shares”).


         Each of the provisions of the At The Market Offering Agreement not
specifically related to the solicitation by Manager, as agent of the Company, of
offers to purchase securities is incorporated herein by reference in its
entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.


         An amendment to the Registration Statement (as defined in the At The
Market Offering Agreement), or a supplement to the Prospectus, as the case may
be, relating to the Purchased Shares, in the form heretofore delivered to the
Manager is now proposed to be filed with the Securities and Exchange Commission.


         Subject to the terms and conditions set forth herein and in the At The
Market Offering Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to Manager and the Manager agrees to purchase
from the Company the number of shares of the Purchased Shares at the time and
place and at the purchase price set forth in the Schedule I hereto.

36



--------------------------------------------------------------------------------



        If the foregoing is in accordance with your understanding, please sign
and return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between the Manager and the
Company.
 
 
 
 
 
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.


 
 


By:__________________________________________
     Name:
     Title:
 



ACCEPTED as of ______________________.
 
 
 
 
 
ASCENDIANT CAPITAL MARKETS, LLC
 
 
 
 

By: __________________________________________
Name:
Title:

37

